I
          Case: 1:19-cr-00858 Document #: 29 Filed: 02/26/20 Page 1 of 4 PageID #:95
!a




                               UNITED STATES DISTRICT COURT
                               NORTHERN DiSTRICT OF ILLINOIS
                                     EASTERN DIVISION

      UNITED STATES OF AMERICA
                                                    Case No. 19 CR 858
             v.
                                                         ittr$}(*ffi ffiffildWH.effiffi
      JASON BROWN,                                        MAGISTRATE .'[,IDGE II^{R.IAITI
          also known as "Abdul Ja' Me,"             Violation: Title 18, United States Code,
          and "lVlatthew Dobbs

                                           COUNT ONE
                                                    Section 23398
                                                                                  /prLED
                                                                                          FEB   2 fi   20?l
           The spECIAL JANUARY 2019 GRAND JURY                   charges:
                                                                                      THOMASG. BRUTON
            1.       At times material to this   indictment:                      CLERK, U.S. DISTRICTCOURT


                     a.     JASON BROWN, also known as "Abclul Ja' Me," and "Matthew

     Dobbs," was a resident of Lombard, Illinois.

                     b.     On or about October 15,     2OO4,   the United States Secretary of

     State designated al-Qa'ida in Iraq, then known as Jam'at al Tawhid wa'al-Jihad, as

     a foreign    terrorist organization under Section 219 of the Immigration and Nationality

     Act and as a Specially Designated Global Terrorist under section 1(b) of the Executive

     Order 13224.

                     c.     On or about May 15, 2O!4, the Secretary of State amended. the

     d.esignation of al-Qa'ida in Iraq as a foreign   terrorist organization under Section 219

     of the Immigration and Nationality Act and as a Specially Designated Global
     Terrorist entity under section 1(b) of Executive Order 13224 to add the alias Islamic

     State of Iraq and the Levant as its primary name. The Secretary also added the

     following aliases to the foreign terrorist organization listing: The Islamic State of Iraq
     Case: 1:19-cr-00858 Document #: 29 Filed: 02/26/20 Page 2 of 4 PageID #:96




and al-Sham, the Islamic State of Iraq and Syria, ad-Dawla al-Islamiyya        fi al-Iraq
wa-sh Sham, Daesh, Dawla al Islamiya, and Al-Furquan Establishment for Media

Production.

              d.     On or about September 21,2015, the Secretary of State added the

following aliases to the foreign terrorist organization listing: Islamic State, ISIL, and

ISIS. To date, ISIS remains a d.esignated foreign terrorist organization.

       2.     On or about August L6, 20L9, at Oakbrook, Illinois, in the Northern

District of lllinois, and elsewhere,
                            .       JASON BROWN,
                             also known as "Abdul Ja'Me,"
                                  and "Matthew Dobbs,

d.efendant herein, did knowingly attempt to provide material support and resources,

namely money       in the amount of $500 and personnel, to a foreign terrorist
organrzation, namely the Islamic State of      Iraq and al-Sham, knowing that         the

organization was     a   designated foreign terrorist organization, and        that   the

organization had engaged. in and was engaging in terrorist activity and terrorism;

      In violation of Title 18, United States Code, Sections 23398 and 2.
     Case: 1:19-cr-00858 Document #: 29 Filed: 02/26/20 Page 3 of 4 PageID #:97




                                       COUNT TWO

       The SPECIAL JANUARY 2019 GRAND JURY further charges:

       1.     Paragraph 1 of Count One is incorporated here.

       2.     On or about September 6, 2019, at Oakbrook, Illinois, in the Northern

District of Illinois, and elsewhere,

                                    JASON BROWN,
                             also known as "Abdul Ja'Me,"
                                  and "Matthew Dobbs,

defendant trerein, did knowingly attempt to provide material support and resources,

namely money      in the amount of $500 and personnel, to a foreign terrolist
organizatr.on, namely    the Islamic State of Iraq and al-Sham, knowing that the

organization was     a   designated foreign terrorist organization, and           that   the

organization had engaged" in and was engaging in terrorist activity and terrorism;

       In violation of Title 18, United States   Cod.e, Sections   23398 and.2.
     Case: 1:19-cr-00858 Document #: 29 Filed: 02/26/20 Page 4 of 4 PageID #:98




                                       COUNT THREE

       The SPECIAL JANUARY 2019 GRA.ND JURY further charges:

       1.     Paragraph 1 of Count One is incorporated here.

       2.     On or about October 4,2olg, at Oakbrook, Illinois, in the Northern

District of Illinois, and elsewhere,

                                    JASON BROWN,
                             also known as "Abdul Ja'Me,"
                                  and "Matthew Dobbs,

defendant herein, did knowirrgly attempt to provide material support and resources,

namely money in the amount of $500 and personnel,              to a foreign terrorist
organtzation, namely the Islamic State of     Iraq and al-Sham, knowing that         the

organization was     a   designated foreign terrorist organization, and       that   the

organizatron had engaged in and" was engaging in terrorist activity and terrorism;

      In violation of Title 18, United States Code, Sections 23398 and   2.




                                              A TRUE BILL:



                                              FOREPERSON




UNITED STATES ATTORNEY
